Case 2:21-bk-12546-ER   Doc 18 Filed 04/13/21 Entered 04/13/21 11:04:00   Desc
                         Main Document    Page 1 of 3
Case 2:21-bk-12546-ER   Doc 18 Filed 04/13/21 Entered 04/13/21 11:04:00   Desc
                         Main Document    Page 2 of 3




     Hoplite Entertainment Inc
     506 N Croft Ave
     Los Angeles, CA 90048-2511


     Law Offices of Richard T Baum
     11500 W Olympic Blvd Ste 400
     Los Angeles, CA 90064-1525
Case 2:21-bk-12546-ER   Doc 18 Filed 04/13/21 Entered 04/13/21 11:04:00   Desc
                         Main Document    Page 3 of 3




     Bay Point Advisors
     3050 Peachtree Rd NW Ste 740
     Atlanta, GA 30305-2212


     Columbia Bank
     1301 A St
     Tacoma, WA 98402-4200


     VBG 6725 Sunset LLC
     Vanbarton Group LLC
     100 Montgomery St Ste 1420
     San Francisco, CA 94104-4317
